Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species 13 directed to figures 30-34 and claims 21-44 in the reply dated 3/6/2022 without traverse is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30-31, 40-44 (and therefore dependent claims 29, and 32-36) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 28, “the spring pack” in the last line of the claim lacks proper antecedent basis.  
In regard to claims 30-31 and 40-44, “spring pack” is unclear.  This is not a known term in the art.  Is this referring to the use of multiple springs?  Please clarify.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stanley (5042799).

In regard to claim 21, Stanley discloses a system for supporting an arm of a user, comprising: 
a harness 20 configured to be worn on a body of a user (fig 1); 
an arm support 12 coupled to the harness 20 (via 12) configured to support an arm of the user (capable of if the user rests their arm on the support, see fig 1), the arm support 12 configured to accommodate movement of the arm (see pivot 24, 44; therefore can accommodate elbow flexion) while following the movement without substantially interfering with the movement of the user's arm (Since the bracket is outside of the arm, the arm support itself does not interfere with arm movement; the claim does not state whether the device is design to assist or resist as a whole.  Further, under the broadest reasonable interpretation substantially could be considered an amount of resistance that prevents movement.),
the arm support 12 comprising an arm bracket 42 carrying an arm rest 18, the arm bracket 42 pivotable about one or more axes 24, 44 relative to the harness 20; 

the geometric configuration of the cable 54 relative to the arm bracket 42 as the arm support 12 moves configured to provide a force profile that varies the offset force based on an orientation of the arm bracket 12. (Since the cable is attached to the bracket 42, the spring will be pulled as the elbow bends and the force will be increased via the spring the greater the arm is bent and the more the spring is pulled.  See fig 1; Hooke’s law F=-kx; with a constant k, the force will change with the distance stretched).
In regard to claim 22, Stanley discloses the claim limitations as discussed in the rejection of claim 21, and further discloses a pulley 56, the cable 54 operatively engaged with the pulley 56 to vary the force profile. (The cable stretches the spring as the elbow bends, therefore varying the force profile based on Hooke’s law as discussed in the rejection of claim 21).
In regard to claim 24, Stanley meets the claim limitations as discussed in the rejection of claim 22, wherein the pulley 56 is mounted on the arm bracket 42, and wherein a first end of the cable (distal end of 54) is operatively engaged with the pulley 56 and a second end of the cable (proximal end of 54) is coupled to the spring 50.

In regard to claim 27, Stanley discloses the system of claim 21, and further discloses the geometric configuration of the cable 54 relative to the arm bracket 42 .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley (5042799) in view of Sauer (2011/0131707A1).

In regard to claim 23, Stanley meets the claim limitations as discussed in the rejection of claim 22, and further teaches the spring 50 is remote from the arm bracket 42 (fig 1, not directly on the arm bracket 32) and wherein the pulley 56 is mounted such that the cable 54 wraps at least partially around the pulley 56 (see fig 1).
However, Stanley does not teach a housing enclosing the spring, and pulley.
Sauer teaches a housing 1 which when applied to the device of Stanley will enclose the spring and pulley since it encloses the upper arm and shoulder regions of the arm.
.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley (5042799) in view of Poole (2005/0283884A1).

In regard to claim 25, Stanley meets the claim limitations as discussed in the rejection of claim 21, but does not teach the harness includes a head rest.
Poole teaches a head rest 9 carried by the harness 3.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the head rest and harness connections of Poole with the harness of Stanley because the head rest provides vertical support to the head (abstract) and support for viewing objects overhead [0001].

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley (5042799) in view of Kay (2008/0312053A1).

In regard to claim 26, Stanley meets the claim limitations as discussed in the rejection of claim 21, but does not teach the use of a strap.  Kay teaches a strap 204 for securing the arm such (Fig 1) that the arm remains engaged with the arm rest as the arm bracket moves (when applied to the device of Stanley, the arm will remain engaged 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strap of Kay with the device of Stanley in order to assist in keeping the exercise device attached to the arm [0036], particularly for in cases where the user may have a weak grip to hold onto something.

Claims 28, 32 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radulovic (4180870) in view of Reddy (5170777).

In regard to claim 28, Radulovic teaches a system for supporting an arm of a user, comprising: 
a harness 29 configured to be worn on a body of a user (fig 3); 
an arm support (entire arm portion of the brace is an arm support) coupled to the harness 29 configured to support an arm of the user (fig 3), the arm support (see annotated figure) configured to accommodate movement of the arm while following the movement without substantially interfering with the movement of the user's arm (Col 4, lines 23-53; Col 3, lines 20-25), the arm support comprising:
an arm bracket 8,9 comprising a first end pivotally coupled (see pivotal couplings 16, 6, 1) to the harness 29 such that the arm bracket 8,9 is pivotable about a first axis 6 relative to the harness 29; 
and an arm rest (15 and strap attached to 15 in fig 3) on the arm bracket 8,9 for supporting an upper arm of the user; 

However, Radulovic does not teach a cable extending between a spring and the arm bracket to offset force.
Reddy teaches a spring 50 mounted remote from the arm bracket 12, and a cable 46 extending between the spring 50 and the arm bracket 12 to transmit the offset force from the spring pack (interpreted as best understood to mean the spring; 50) to the arm bracket 12 (based on the setup as shown in figure 1, the spring will transmit force from the spring to the bracket since the distal end of the spring is attached to the distal end of the arm bracket).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute Reddy’s pulley system in place of the pulley system of Radulovic’s through functional substitution since both pulley systems are used in upper limb rehabilitation and because Reddy’s pulley system provides the additional benefit of allowing supplemental force to be adjusted based on the individual patient’s needs (abstract).  MPEP 2144.06II
In regard to claim 32, Radulovic meets the claim limitations as discussed in the rejection of claim 28, but does not teach the pulley system as claimed.  Reddy further teaches one or more elements for guiding the cable (see pulleys 52, 48) from the spring 50 to the arm bracket (see arm brace along 12; fig 1). It would have been obvious to 
In regard to claim 36, Radulovic meets the claim limitations as discussed in the rejection of claim 28, and further teaches the arm support further comprises a shoulder bracket  comprising a first end mounted to the harness such that the shoulder bracket is pivotable about a second axis relative to the harness, and wherein the arm bracket is pivotally mounted to the shoulder bracket.

Claim(s) 37-38 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Haumont (Wilmington Robotic Exoskeleton: A Novel Device to Maintain Arm Improvement in Muscular Disease).

In regard to claim 37, Haumont discloses a system for supporting an arm of a user, comprising: 
a harness (see fig 3; back brace) configured to be worn on a body of a user (fig 3); 
an arm support (4,6) coupled to the harness (fig 3; can coupled to the back brace instead of wheelchair) configured to support an arm of the user (fig 1, 3), 
the arm support 4,6 configured to accommodate movement of the arm while following the movement without substantially interfering with the movement of the user's arm (summary method: the wrex uses elastic bands to negate the effects of gravity)

the arm bracket (see annotated figure) pivotable about multiple axes relative to the harness (back brace, fig 3; 6 pivots about horizontal axis at 5; and vertical axis about 2 relative to the harness of fig 3); 
and one or more compensation elements (7; rubber bands) coupled to the arm support 4,6 to apply an offset force to at least partially offset a gravitational force acting on the arm as the user moves (summary method: wrex uses elastic bands to negate the effect of gravity) and the arm support follows the movement of the user's arm, the one or more compensation elements (7; rubber bands) comprising a spring (defined as a resilient device; therefore rubber bands 7 meets this definition) mounted on the arm bracket 6 (see fig 2) or mounted remote from the arm bracket providing a force profile that varies the offset force based on an orientation of the arm bracket.  
Since the rubber bands will move based on the location of the rotation about the pivots; the stretch and therefore force will change.  Hooke’s law states that F=-kx where x is the distance and k is the spring constant.  (Pg e45: the torques required at the should and elbow to elevate the arm are nonlinear)
In regard to claim 38, Haumont discloses the system of claim 37, and further discloses the arm support comprises: 
a first arm support 4 segment pivotally coupled to the harness (back brace) about a first vertical axis (see annotated figure) such that the first arm support segment 4 is rotatable substantially horizontally about the first vertical axis relative to the harness (see fig 2); 
.


    PNG
    media_image1.png
    384
    663
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 29-31, 33-35 would be objected to as being dependent upon a rejected base claim, if the 112b issue of claim 28 was corrected without significantly altering the scope of the claim.
Claim 39 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-44 would be objected to as depending from a rejected base claim if the 112b issue was overcome without significantly changing the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774